DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application. Claims 1 and 5 are amended. 
Response to Arguments / Amendments
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
Rejections under 35 U.S.C. § 103:
On pages 7, 2nd paragraph, the applicant argued that Eichenblatt and Fadell, taken alone or in combination, fail to teach, disclose, or make obvious each element of amended Claim 1, particularly to "open the garage door...and limit the opening to less than fully." A person having ordinary skill in the art of garage door communication systems would not combine Fadell, which simply communicates a position of a door or window, and Eichenblatt, which unlocks a door, and arrive at the system claimed herein.
As to the above argument, Faddel discloses a garage door opening system within smart-home environment having  one or more intelligent, multi-sensing, network-connected appliances, such as intercom systems, gated entries, garage-door openers); ([0057], FIG. 1). 
Faddel further discloses communication mechanism to the garage door opener controlling access to the deliverer by opening door 186 by unlocking doorknob 122 for a certain amount of time via Bluetooth or any other suitable protocol communication and accessible opening to the secure to partially indicate to deliverer DL where and how to deposit the package securely ([0358], [0368]), a
Faddel also further discloses communication mechanism to open the garage door at least partially in response to the first communication and limit the opening to less than fully utilizing communication chip regularly that sends messages regarding the position (open, closed, partially open, etc.) of the relevant door or window and suitable smart device of environment that are selectively opened and closed ([0065], [0373]).
Faddel further discloses detecting position information of a delivery vehicle relative the garage door opening system by sensing visitor information at any particular location of detected visitor information with vehicle of such a delivery truck of a deliverer is identified  using one or more sensing components or detection resource  in which  a visitor is detected at different locations at a particular distance using facial recognition or other suitable detection systems or RFID tag detection ([0454]).
Furthermore, the teaching of the prior art of opening 13the garage door at least partially open in response to the first communication is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of open 13the garage door less than fully in response to the first communication would have yielded predictable results of secured environment.

Eichenblatt from the same field of endeavor teaches comparing the delivery parcel identification code to a first database comprising at least one expected delivery identification code  using attribute data 27  are stored in memory 29 (database) and system logic 25 determines whether the package data 23 corresponds to at least one attribute defined by the attribute data ([0031], FIG. 2) 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Faddel by explicitly using the package attributes data as taught by Eichenblatt as above as one of known techniques in the art and in order to ensure secured package delivery and tracking (Eichenblatt, [0026]).
It should be further noted that Applicant has not presented any specific arguments with regards to the rejections of the dependent claims.    
Accordingly, Examiner maintains the rejection with regards to above arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faddel et al. (US 20150156031, hereinafter Faddel) in view of Eichenblatt (US 20160247344, hereinafter Eichenblatt) and Gordon-Carroll et al. (US 20170355076, hereinafter Gordon-Carroll).
Regarding claim 1, Faddel discloses a 3 garage door opening system comprising:
a parcel identification detection system configured to detect a delivery parcel identification code of a delivery parcel ([0247], FIG. 8C, sensors 828 detect when packages are delivered to the door of the smart-home environment and scan the bar code or other type of identifying tag affixed to or associated with the package; [0248], bar code to obtain information about the package); and 
6a garage door opener configured to open a garage door ([0057], FIG. 1, smart-home environment with one or more intelligent, multi-sensing, network-connected appliances, such as intercom systems, gated entries, garage-door openers); and 
a first computer system configured to receive the delivery parcel identification 8code detected by the parcel identification detection system ([0246], barcode scanner; [0326], obtain identifying information from a code, such as a linear barcode, a two-dimensional or matrix barcode, a three-dimensional barcode), verify that the remote computing device is within a predetermined distance from the garage door opening system([0454], sensing visitor information at any particular location of detected visitor information with vehicle of such a visitor (car of a system user or delivery truck of a deliverer) identified  using one or more sensing components or detection resource  in which  a visitor is detected at different locations (LA, LB, LC) at a particular distance (DD) using facial recognition or other suitable detection systems or RFID tag detection, etc.), and send a first communication to the garage door opener in response to determining that the delivery parcel identification code is indicative of the delivery parcel being an expected delivery ([0358], access to the deliverer by opening door 186 by unlocking doorknob 122 for a certain amount of time via Bluetooth or any other suitable protocol communication; [0368], accessible opening to the secure to partially indicate to deliverer DL where and how to deposit the package securely), and that the remote computing device is within the predetermined distance from the garage door opening system  ([0454], sensing visitor information at any particular location of detected visitor information with vehicle of such a visitor (car of a system user or delivery truck of a deliverer) identified  using one or more sensing components or detection resource  in which  a visitor is detected at different locations (LA, LB, LC) at a particular distance (DD) using facial recognition or other suitable detection systems such as RFID tag detection, etc.), wherein the garage door opener is configured to open the garage door at least partially in response to the first communication and limit the opening to less than fully ([0065], communication chip regularly sends messages regarding the position (open, closed, partially open, etc.) of the relevant door or window;[0373], suitable smart device of environment 100 are selectively opened and closed).
Faddel does not explicitly disclose comparing (compare) the delivery parcel identification code to a first database comprising at least one expected delivery identification code.
Eichenblatt from the same field of endeavor teaches comparing (compare) the delivery parcel identification code to a first database comprising at least one expected delivery identification code  ([0031], FIG. 2,  attribute data 27  are stored in memory 29 (database) and system logic 25 determines whether the package data 23 corresponds to at least one attribute defined by the attribute data) 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Faddel by explicitly using the package attributes data as taught by Eichenblatt as above as one of known techniques in the art and in order to ensure secured package delivery and tracking (Eichenblatt, [0026]).
Furthermore, the teaching of the prior art of opening 13the garage door at least partially open in response to the first communication is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of open 13the garage door less than fully in response to the first communication would have yielded predictable results of secured environment.
Faddel further discloses detecting position information of a delivery vehicle relative the garage door opening system by sensing visitor information at any particular location of detected visitor information with vehicle of such a delivery truck of a deliverer is identified  using one or more sensing components or detection resource  in which  a visitor is detected at different locations at a particular distance using facial recognition or other suitable detection systems or RFID tag detection ([0454]).

However, Faddel  and Eichenblatt do not explicitly disclose receive position location information, of a remote computing device associated with a delivery vehicle.
Gordon-Carroll from the same field of endeavor teaches receive position location information, of a remote computing device associated with a delivery vehicle  ([0066], FIG. 2, data input receiving module 205 detects a package being delivered at the first location determining a location of a delivery vehicle by a location device on the delivery vehicle such as a GPS, the delivery person providing information regarding his or her location. The data input receiving module recognizes a delivery vehicle, a delivery uniform, a delivery company logo by  activating at least one camera to capture at least one image of the person placing the package in the first location)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Faddel and Eichenblatt by explicitly receiving  position location information as taught by Gordon-Carroll as above realizing benefits by providing systems for secure package delivery in relation to premises automation systems  (Gordon-Carroll, [0005]).

Regarding claim 2, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel further discloses wherein the first computer system is communicatively coupled to the parcel identification detection system and the garage door opener ([0326]; [0358], a deliverer device is communicatively coupled with a smart device of environment 100, paired via Bluetooth or any other suitable protocol).
Regarding claim 3, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel further discloses wherein the parcel identification detection system is coupled to a building that comprises the garage door ([0057], FIG. 1, smart-home environment with one or more intelligent, multi-sensing, network-connected appliances, such as intercom systems, gated entries, garage-door openers).

Regarding claim 5, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel further discloses wherein the garage door is configured to open an amount at least partially based on a size of the delivery parcel in response to the first communication to enable an entity that delivers the delivery parcel to push the delivery parcel under the garage door ([0065] the smart entry detector 112 includes a low-power wireless communication chip (e.g., ZigBee chip) that sends instantaneous messages coincident with movement of the door or window or with detection of a nearby person, animal or object and  regularly sends messages regarding the position (open, closed, partially open, etc.) of the relevant door or window).
Eichenblatt also discloses transmit  notification message regarding  package size information is stored in the attribute data indicating that the package's size is too large to pass through the doorway of the package door ([0047], [0051]).

Regarding claim 6, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 5.		Faddel further discloses wherein the garage door opener is configured to close the garage door in response to a predetermined amount of time passing ([0358], access to the deliverer by opening door 186 by unlocking doorknob 122 for a certain amount of time ;  a deliverer device 266 is communicatively coupled with a smart device of environment 100, paired via Bluetooth or any other suitable protocol;[0368], temporarily accessible opening to the secure area or more output components of doorbell 106 configured to at least partially indicate to deliverer DL where and how to deposit the package securely; [0373], suitable smart device of environment 100 are selectively opened and closed).

Regarding claim 7, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 5.  		Faddel further comprising a camera and a second computer system configured to analyze a picture taken by the camera to determine that the entity has left at least a portion of a field of view of the camera, wherein the garage door opener is configured to close the garage door in response to the second computer system determining that the entity has left  ([0326], obtain identifying information using still or video camera; [0385], analyzing the detected package information using a computing system that is communicatively coupled to the entryway interface smart device).

Regarding claim 8, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel in view of Eichenblatt and Gordon-Carroll discloses further comprising a camera system configured to take a first picture of the delivery parcel and to take a second picture of the garage door in an at least partially open state (Faddel: [0226], CCD sensor incorporated in any of a variety of different smart-home garage door openers; [0326], obtain identifying information using still or video camera; Eichenblatt: [0083] a picture of the user is taken and the package door is opened). 

Regarding claim 9, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 5.		Faddel discloses further comprising a camera configured to take a first picture of the delivery parcel, wherein the garage door opening system is configured to send the first picture to a remote computing device ([0082], live video feeds and function as security cameras; [0136], transmit video to the central server and cloud-computing system; [0204], the camera in the doorbell 106 can transmit their image to the smart wall switches [0374]).

Regarding claim 10, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel in view of Eichenblatt discloses further comprising a camera configured to take a first picture of the delivery parcel in response to the parcel identification detection system detecting the delivery parcel (Faddel: [0226], CCD sensor incorporated in any of a variety of different smart-home garage door openers; [0326], obtain identifying information using still or video camera; Eichenblatt: [0083] a picture of the user is taken and the package door is opened).

Regarding claim 11 Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel discloses wherein the parcel identification detection system comprises a camera, and the parcel identification detection system is configured to detect the delivery parcel identification code in response to the camera taking a picture of a barcode on the delivery parcel  ([0082], live video feeds and function as security cameras; [0136], transmit video to the central server and cloud-computing system; [0204], the camera in the doorbell 106 can transmit their image to the smart wall switches [0374]).

	Regarding claim 12 Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 11. 		Faddel discloses 26 wherein the parcel identification detection system is configured to detect the delivery parcel identification code in response to analyzing the picture to identify the delivery parcel identification code ([0326], obtain identifying information using still or video camera; [0385], analyzing the detected package information using a computing system that is communicatively coupled to the entryway interface smart device).

Regarding claim 13 Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel discloses 26 wherein the parcel identification detection system comprises a barcode scanner comprising a light source and a light sensor, and the parcel identification detection system is configured to detect the delivery parcel identification code in response to the barcode scanner scanning a barcode on the delivery parcel ([0246], barcode scanner; [0326], obtain identifying information from a code, such as a linear barcode, a two-dimensional or matrix barcode, a three-dimensional barcode).
Regarding claim 14 Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel discloses 26 wherein the parcel identification detection system is configured to detect the delivery parcel identification code in response to an entity that delivers the delivery parcel scanning the delivery parcel ([0326], obtain identifying information from a code, such as a linear barcode, a two-dimensional or matrix barcode, a three-dimensional barcode).

Regarding claim 15 Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel discloses 26wherein the parcel identification detection system is configured to detect the delivery parcel identification code in response to an entity that delivers the delivery parcel scanning the delivery parcel and wirelessly transmitting the delivery parcel identification code to the parcel identification detection system ([0247], FIG. 8C, sensors 828 detect when packages are delivered to the door of the smart-home environment and scan the bar code or other type of identifying tag affixed to or associated with the package; [0248], bar code to obtain information about the package).
Regarding claim 16 Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel discloses 26wherein the parcel identification detection system comprises an antenna and is configured to detect the delivery parcel identification code in response to the antenna receiving a second wireless communication having the delivery parcel identification code from a computing device configured to scan packages  ([0092], RFID sensors; [0325], FIG. 8C, RFID locator).

Regarding claim 17 Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.		Faddel in view of Eichenblatt and Gordon-Carroll discloses  further comprising a deliverer identification detection system configured to detect a first deliverer identification code associated with an entity that delivers the delivery parcel and a third computer system configured to receive the first deliverer identification code detected by the deliverer identification detection system26 (Faddel: [0329], communicating digital data from a deliverer's mobile device; [0348], [0349], the information associated with the package detected by capturing image data of deliverer DL (deliverer identification) and package PL;[0350 compare the first deliverer identification code to a second database comprising at least one expected deliverer identification code (Eichenblatt : [0042], the courier may enter a particular tracking number using the data input device 7, and the system logic 25 may compare such tracking number to the tracking numbers stored in the attribute data 27 previously retrieved from the server 30, and determine that the first deliverer identification code is indicative of the entity being authorized to at least one of deliver the delivery parcel and open the garage door, wherein the garage door opener is configured to open the garage door at least partially in response to the third computer system determining that the first deliverer identification code is indicative of the entity being authorized (Faddel: [0358], access to the deliverer by opening door 186 by unlocking doorknob 122 for a certain amount of time ;  a deliverer device 266 is communicatively coupled with a smart device of environment 100, paired via Bluetooth or any other suitable protocol;[0368], temporarily accessible opening to the secure area or more output components of doorbell 106 configured to at least partially indicate to deliverer DL where and how to deposit the package securely).

Regarding claim 20 Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.	Faddel discloses 26 further comprising a radio-frequency identification device having the first deliverer identification code and configured to be transported by the entity that delivers the delivery parcel, wherein the deliverer identification detection system is configured to wirelessly detect the first deliverer identification code from the radio-frequency identification device ([0092], RFID sensors; [0325], FIG. 8C, RFID locator).





	Claims 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faddel et al. (US. 20150156031, hereinafter Faddel) in view of Eichenblatt (US 20160247344, hereinafter Eichenblatt) and Gordon-Carroll et al. (US 20170355076, hereinafter Gordon-Carroll) and further in view of Lambert et al. (US 20130147616 A1, hereinafter Lambert). 

Regarding claim 4, Faddel in view of Eichenblatt discloses the614 system of Claim 1.  Faddel further discloses wherein the garage door opener is configured to open the 19garage door less than 20 percent at least partially in response to the first communication to 20enable the entity that delivers the delivery parcel to push the delivery parcel under the partially 21open garage door ([0065] the smart entry detector 112 includes a low-power wireless communication chip (e.g., ZigBee chip) that sends instantaneous messages coincident with movement of the door or window or with detection of a nearby person, animal or object and  regularly sends messages regarding the position (open, closed, partially open, etc.) of the relevant door or window).
 	Although Faddel does not specify the specific range for the door opening, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have  the optimum or workable ranges involves only routine skill in the art.   In re Aller, 105 USPQ 233.
For instance, Lambert, from the same field of endeavor, teaches limited access into the space may be available through the entryway that  a door that is partially open may enable a person or an animal to enter the space through the entryway ([0009]), the garage door is further designed to permit access into the garage through the entryway when the garage door is at least partially open ([0010]), and  the opening and closing of the garage door 14 depends, at least in part, on the initial position of the garage door 14 at the time the RF signal is received ([0027]).

Regarding claim 18, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1.  Faddel further discloses wherein the garage door opening system is configured to 15open the garage door less than 60 percent at least partially in response to the first computer 16system determining that the first deliverer identification code is indicative of the entity being 17authorized ([0065] the smart entry detector 112 includes a low-power wireless communication chip (e.g., ZigBee chip) that sends instantaneous messages coincident with movement of the door or window or with detection of a nearby person, animal or object and  regularly sends messages regarding the position (open, closed, partially open, etc.) of the relevant door or window).
Although Faddel does not specify the specific range for the door opening, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have  the optimum or workable ranges involves only routine skill in the art.   In re Aller, 105 USPQ 233.
For instance, Lambert, from the same field of endeavor, teaches limited access into the space may be available through the entryway that  a door that is partially open may enable a person or an animal to enter the space through the entryway ([0009]), the garage door is further designed to permit access into the garage through the entryway when the garage door is at least partially open ([0010]), and  the opening and closing of the garage door 14 depends, at least in part, on the initial position of the garage door 14 at the time the RF signal is received ([0027]).

Regarding claim 19, Faddel in view of Eichenblatt and Gordon-Carroll discloses the614 system of Claim 1. 
Faddel further discloses wherein the garage door opening system is configured to 19open the garage door less than 15 percent at least partially in response to the first computer 20system determining that the first deliverer identification code is indicative of the entity being 21authorized 17([0065] the smart entry detector 112 includes a low-power wireless communication chip (e.g., ZigBee chip) that sends instantaneous messages coincident with movement of the door or window or with detection of a nearby person, animal or object and  regularly sends messages regarding the position (open, closed, partially open, etc.) of the relevant door or window).
Although Faddel does not specify the specific range for the door opening, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have  the optimum or workable ranges involves only routine skill in the art.   In re Aller, 105 USPQ 233.
For instance, Lambert, from the same field of endeavor, teaches limited access into the space may be available through the entryway that  a door that is partially open may enable a person or an animal to enter the space through the entryway ([0009]), the garage door is further designed to permit access into the garage through the entryway when the garage door is at least partially open ([0010]), and  the opening and closing of the garage door 14 depends, at least in part, on the initial position of the garage door 14 at the time the RF signal is received ([0027]).
                                                                       


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487